Citation Nr: 0216516	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  02-00 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating higher than 30 percent for a post-
traumatic stress disorder (PTSD) from August 13, 1998.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



INTRODUCTION

The appellant served on active duty from August 1967 to 
August 1969.

This appeal arises from a June 2001 decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the appellant service 
connection for PTSD, and evaluated it as 30 percent 
disabling, effective from August 13, 1998.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issue on appeal as set forth on the preceding page.


FINDINGS OF FACT

1.  The appellant's PTSD is manifested by a flattened affect, 
disturbances of mood, and difficulty in establishing and 
maintaining effective relationships.  

2.  His PTSD has not caused deficiencies in most areas due to 
such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, intermittently illogical, 
obscure, or irrelevant speech, near-continuous panic or 
depression affecting the ability to function, impaired impulse 
control, spatial disorientation, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances, or an inability to establish and maintain 
effective relationships.  


CONCLUSION OF LAW

An increased (50 percent) rating for PTSD is warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159 (2002).

As a preliminary matter, by virtue of the January 2001 
development letter and the January 2002 Statement of the 
Case, the appellant and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate his claim.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant and, in fact, it appears that all evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder.  A VA 
psychiatric examination was conducted in April 2001 and a 
copy of the report has been associated with the file.  The 
Board concludes that the discussion in the development letter 
and Statement of the Case has informed the appellant and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought, and the appellant 
has been notified of the evidence he should obtain and the 
evidence VA would obtain.  Under these circumstances, there 
is no reasonable possibility that further assistance to the 
appellant will aid in substantiating his claim.  For these 
reasons, a remand is not necessary for further development to 
comply with the notice and duty-to-assist provisions of 
38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002); see also 
Quartuccio v. Principi, No 01-997 (U.S. Vet. App. June 19, 
2002).

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  
Separate diagnostic codes identify the various disabilities.  
Each disability is to be viewed in relation to its history.  
38 C.F.R. § 4.1 (2002); Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, as noted 
above, the veteran's notice of disagreement with the 
evaluation for service-connected PTSD relates to the 
assignment of an initial rating following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet.App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.   Fenderson v. West, 12 Vet.App. 119 (1999).  In 
this case, the RO granted service connection and originally 
assigned a 30 percent evaluation for PTSD, effective as of 
August 13, 1998.  

In the veteran's case, a VA examination was conducted in 
September 1998.  The appellant reported that he had worked in 
construction for the previous 30 years.  He was quite vague 
about his problem.  He reported that he had Vietnam-related 
nightmares about 2 to 3 times a month.  He claimed that his 
nightmares were at times "patchy," and that he did not 
remember them.  He also said that he had a problem getting 
close to people.  He avoided watching war-related movies or 
reading books.  He reported that he startled with loud 
sounds, but was getting better with that.  He denied having 
flashbacks, but noted that mud and dust at his construction 
job brought back memories of Vietnam.  The examiner observed 
that the appellant was alert and oriented.  He appeared 
depressed with a restricted range of affect.  He denied 
having any suicidal or homicidal thoughts.  There was no 
psychosis or thought disorder noted.  

Private treatment records from Porter and Porter, Inc., dated 
from April 1998 to March 2001, were submitted, which 
indicated that the appellant was followed for his PTSD 
symptoms.  In August 1998, the examiner noted that the 
appellant experienced depression, anxiety with panic attacks, 
intrusive thoughts of Vietnam, and intrusive thoughts of 
homicide and suicide.  He was very limited in his ability to 
relate to family members.  He was hypervigilant, had startle 
response, and approached most situations as combat.  In 
summary, the examiner noted that the appellant was making 
limited progress towards his treatment goals.  In March 1999, 
the examiner continued to report symptoms of depression, 
anxiety with panic attacks, sleep disturbance, avoidance of 
environmental triggers that reminded him of traumatic events, 
and isolation related to his PTSD.  The appellant was 
hypervigilant and exhibited startle response.  He was 
distrustful of others.  In June 1999, the appellant was 
depressed.  His speech was normal.  His thought process was 
logical and sequential.  He showed impaired insight into 
issues discussed.  His thought process showed delusions were 
present.  He presented no suicidal or homicidal thoughts.  He 
was compliant with medication, and was making minimal 
progress towards treatment goals.  He had a disturbing 
flashback after his dog was hit by a car in July 1999.  
Delusions and suicidal thoughts continued in August 1999.  In 
February 2001, the examiner reported that the appellant, 
overall, was making slow progress towards his treatment 
goals.  An entry made in March 2002 indicated that the 
appellant continued to exhibit a depressed and anxious mood.  
His speech was slow and soft, oftentimes making it difficult 
to hear him.  He continued to take his medication as 
instructed and was making slow progress towards achieving his 
stated treatment goals.  His symptoms included intrusive 
thoughts, flashbacks, night terrors and intrusive voices 
related to Vietnam.  He reported feelings of rage, 
depression, anxiety and guilt.  He reacted emotionally with 
tears and an inability to complete sentences when pushed to 
talk about Vietnam.  He was hypervigilant and demanded to 
stay in control of situations.  He was distrustful and 
exhibited startle response.  He lacked interest in those 
activities expected of his age group.  He preferred to 
isolate himself and just work.  He exhibited signs of 
delusional inferences.  In addition, he experienced psychotic 
depression related to his PTSD.  His current global 
assessment of functioning (GAF) score was 40, and his highest 
GAF score during the previous year was 40. 

A March 2001 employment record regarding wrongful termination 
of an employee was submitted by the appellant.  The appellant 
reported that he had been the supervisor found to be at fault 
in the termination.

In a March 2002 statement, the appellant reported that he had 
had a flashback after his dog was struck by a car.  He 
fainted at the veterinary clinic and he reported that, when 
he awoke, he was on the way to the hospital with a head 
injury.  Treatment records from Ball Memorial Hospital 
confirm that he had been treated for a probable basal skull 
fracture in July 1999.

A VA examination was conducted in April 2001.  The appellant 
became tearful when he described stressors from his Vietnam 
experiences.  He claimed to have a strong sense of drive and 
need to overachieve, with a sense of intolerance for anything 
less from his co-workers or subordinates.  He also reported 
that he felt guilty for not being strong enough to refuse to 
participate in what he felt were atrocities.  He related that 
he had had nightmares and distressing dreams of his combat 
experiences approximately three to four times per week.  In 
order to distract himself from having any intrusive thoughts 
or recollections of his combat experiences, he claimed that 
he maintained an extremely keen focus, particularly at work.  
He reported that his sleep was always disturbed and that he 
had difficulty returning to sleep.  He claimed to have 
flashbacks of his Vietnam experiences at least once a month, 
triggered by some sight or smell.  He described significant 
avoidance of stimuli associated with his combat experiences.  
He reported irritability, hypervigilance, depression and 
anxiety.  He indicated an exaggerated startle response, which 
had diminished slightly over the past few years.  He reported 
that he had worked for a pipeline company for the previous 12 
years.  He was a crew leader and had been very successful in 
his job.  He had divorced in 1996 after 30 years of marriage.  
He had 2 grown children from this marriage with whom he 
claimed to have very little contact.  He indicated that he 
was not close to his siblings and described himself as a 
loner.  He reported that he had had suicidal ideations at the 
time of his divorce, but these had subsided.

The examiner observed that the appellant was dressed 
appropriately and had good grooming.  He did not speak 
spontaneously, but responded appropriately when addressed.  
Speech content was logical, relevant, coherent, and goal-
directed.  He had no difficulty with comprehension.  Eye 
contact was appropriate.  He did not appear irritable, 
cynical or sarcastic.  No unusual mannerisms were observed.  
Other than claiming to have difficulty focusing his attention 
and sustaining his concentration, he showed good cognitive 
functioning.  The examiner noted that from interaction and 
observation, however, he appeared to have no particular 
difficulty focusing attention or sustaining concentration.  
He was fully oriented in all spheres.

The examiner summarized that the appellant described 
significant re-experiencing of his combat experiences in 
nightmares, flashbacks, and physiological and psychological 
distress related to reminders of his combat time.  He 
reported a long history of persistent avoidance of stimuli 
associated with his combat experiences, including isolation 
from all other veterans, a strong need to never speak of his 
Vietnam experiences, and loss of emotionality.  He described 
persistent symptoms of increased arousal, including sleep 
disturbance, irritability, hypervigilance, exaggerated 
startle response, and difficulty concentrating.  The examiner 
diagnosed PTSD, and provided a GAF score of 55.

The appellant was hospitalized following a fall in December 
2001, at which time his PTSD medications were coordinated 
with his treatment.  Statements from the appellant's children 
dated in February 2002 and March 2002 indicate that the 
appellant experienced a vivid flashback during this 
hospitalization.  He became very upset and was prescribed 
additional medication by his doctor to help him calm down.

According to the applicable rating criteria, PTSD is rated 
under Diagnostic Code 9411, which in turn is rated under the 
"General Rating Formula for Mental Disorders."  38 C.F.R. 
§ 4.130 (2002).  The regulation reads:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal) due to such symptoms 
as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent]

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]

38 C.F.R. § 4.130 (2002).  In addition, when evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a) 
(2002).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2002).  

The severity of the appellant's service-connected PTSD is 
sufficient to support a finding of impairment which is 50 
percent disabling, but no more.

A review of the evidence of record demonstrates that GAF 
assessments of the appellant's impairment due to PTSD ranged 
from 40 to 55.  As defined in the fourth edition of the 
American Psychiatric Associations Diagnostic and Statistical 
Manual (DSM-IV), a GAF score of 31 to 40 reflects some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  A GAF score of 51 to 
60 reflects moderate symptoms or moderate difficulty in 
social, occupational, or school functioning, such as 
conflicts with peers or co-workers.  

Manifestations of the appellant's PTSD have included anxiety, 
depression, nightmares, flashbacks, hypervigilance, 
exaggerated startle response, and delusions.  However, his 
conversation and communications have been logical, relevant, 
coherent and goal directed.  Additionally, he has been able 
to concentrate and perform at his job at an acceptable level.  
Indeed, he has even described himself as an overachiever at 
work.  

Although the veteran continues to work and apparently does so 
at a level acceptable to his employer, he nevertheless has 
had trouble with disturbances of mood and affect.  Moreover, 
he clearly has difficulty establishing and maintaining 
effective relationships.  Accordingly, while he does not have 
all the symptoms typically characteristic of the 50 percent 
rating, the Board finds that his symptoms are more akin to 
the criteria for the 50 percent rating than the criteria for 
the 30 percent rating.  38 C.F.R. § 4.7 (2002).  
Nevertheless, the Board does not find that the appellant 
meets the criteria for a 70 percent schedular rating.  On 
examination, the appellant has exhibited no obsessional 
rituals which interfere with his routine activities.  He has 
not had problems with speech, near-continuous panic or 
depression affecting his ability to function, impaired 
impulse control, or spatial disorientation.  He has not had 
difficulties with appearance or hygiene, or problems adapting 
to stressful circumstances.  Additionally, despite 
difficulties with relationships, he is nevertheless able to 
form certain relationships, as evidenced by his working as a 
supervisor of others at his place of employment.  He has also 
maintained relationships with his two children who took care 
of him while he was hospitalized and submitted affidavits on 
his behalf.  Accordingly, a disability evaluation of 50 
percent, but no more, for PTSD is warranted from August 13, 
1998.  Fenderson v. West, 12 Vet.App. 119 (1999).  

Although the veteran has described various problems with 
PTSD, the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2002).  The current evidence of record 
does not demonstrate that PTSD has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  It is undisputed that PTSD has an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2002).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  


ORDER

An increased (50 percent) rating for service-connected PTSD 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

